DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to canceled claims 1-27 have been considered but are moot in view of the new grounds of rejection of newly filed claims 28-54. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a selector, wherein the selector is operable by the user for selecting a displayed alphanumeric character, wherein the display is arranged to display n sets of user-selectable alphanumeric characters in succession (n being an integer of two or greater such that 11 < N), an alphanumeric character of the nth set being selectable to obtain the alphanumeric character in the nth position of a string, the nth set omitting alphanumeric characters which are not present at the nth position of any of the strings in said group for at least some values of n” in claim 28, “selector comprises a pointing device” in claim 35, “selector comprises one or more cursor- movement keys” in claim 36, “selector is arranged to traverse said linear array to an alphanumeric character to be selected” in claim 37, “selector comprises a wireless transmitter arranged to transmit a selection signal to a wireless receiver coupled to said display” in claim 38 and “selector is a remote control device arranged to select a video source for display” in claim 39.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-33, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Liao et al. US Patent Publication No. 2018/0357978.

Regarding Claims 28, Dostie discloses an apparatus comprising a data entry apparatus, computer implemented method, and a computer program product [0067] for selecting, as a control output, a string of N alphanumeric characters from a group of such strings, N being an integer of two or greater [0017 & 0073], the apparatus comprising:
a display arranged to display alphanumeric characters to a user [0071; The personal computing device 10 includes a graphical display device 15] and a selector, wherein the selector is operable by the user for selecting a displayed alphanumeric character [0071; a hardware input interface 17 receptive to user input from a pointing device... an input device that allows a user to select one choice amongst one or many choices], wherein the display is arranged to display n sets of user-selectable alphanumeric characters in succession (n being an integer of two or greater such that n < N), an alphanumeric character of the nth set being selectable to obtain the alphanumeric character in the nth position of a string, the nth set omitting alphanumeric characters which are not present at the nth position of any of the strings in said group for at least some values of n [(0014; 0078-0083; 0086; 0203 & Figure 3-4; a mechanism is provided for predicting a set of possible characters that a user is likely to next select from in order to further build upon an existing partial text entry. As a partial text entry is formed, the data entry system uses a dictionary of completion candidates to predict the set of possible characters that a user is likely to next select from. Preferably, the set of possible characters comprises a set of unique characters that are most likely to follow those characters already entered as part of the partial text entry. The set of possible characters are displayed in a distinguishing manner on the user interface for user selection].
However, Dostie fails to disclose an apparatus comprising an augmented reality wearable apparatus.
In an analogous art, Liao discloses an apparatus comprising an augmented reality wearable apparatus [Figure 6 & [0058].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie and Liao, before the effective filing date of the invention, in order to provide a method for implementing augmented reality interaction and presentation, a smart eyewear apparatus, a split-mount device, and a control device, so as to implement a better user interactive experience with a linking between online information and offline information and a fusion of virtuality and reality [Liao 0007].

Regarding Claim 29, the combination of Dostie and Liao discloses an apparatus, wherein the augmented wearable apparatus is an eyewear [Liao Figure 6 smart eyewear].

Regarding Claim 30, the combination of Dostie and Liao discloses an apparatus, further comprising a memory, wherein the memory stores the group of strings of alphanumeric characters [Dostie 0079 & 0154; The partial text entry is stored by the data entry system 26 and represents the beginning of a desired completion candidate.]

Regarding Claim 31, the combination of Dostie and Liao discloses an apparatus, wherein the strings of alphanumeric characters in the group comprise words appearing in a dictionary [Dostie 0009].

Regarding Claim 32, the combination of Dostie and Liao discloses an apparatus, wherein the display is arranged to display more commonly occurring alphanumeric characters in a manner which makes them more easily selectable by the user than less commonly occurring alphanumeric characters [Dostie 0014; The set of possible characters are displayed in a distinguishing manner on the user interface for user selection].
 
Regarding Claim 33, the combination of Dostie and Liao discloses an apparatus, wherein the display is arranged to display more commonly occurring alphanumeric characters closer to a home position of the screen [Dostie 0126].

Regarding Claim 35, the combination of Dostie and Liao discloses an apparatus, wherein the selector comprises a pointing device [Dostie 0071; a hardware input interface 17 receptive to user input from a pointing device... an input device that allows a user to select one choice amongst one or many choices].

Regarding Claim 37, the combination of Dostie and Liao discloses an apparatus wherein the display is arranged to display a linear array of alphanumeric characters and the selector is arranged to traverse the linear array to an alphanumeric character to be selected [Dostie 0079 & 0087].

Regarding Claim 39, the combination of Dostie and Liao discloses an apparatus wherein the selector is a smart-phone device arranged to select by one of or any combination of a touch screen, a motion, and a keyboard [Dostie 0002-0003].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Liao et al. US Patent Publication No. 2018/0357978 in further view of Kehoe et al. US Patent Publication No. 2016/0306438.

Regarding Claim 34, the combination of Dostie and Liao disclose an apparatus according to claim 28, but fails to disclose an apparatus wherein the display is arranged to display an image associated with a sequence of two or more alphanumeric characters in response to the selection of a sequence of alphanumeric characters commonly associated with that image.
In an analogous art, Kehoe discloses an apparatus wherein the display is arranged to display an image associated with a sequence of two or more alphanumeric characters in response to the selection of a sequence of alphanumeric characters commonly associated with that image. [0034; Predictive emojis can be based on the output of the physical keyboard and draw on a word suggestion lexicon. The predictive emoji can be based on simple word pairs, word-category pairs, history for the user, and the like. For example, typing “piz”’ could result in a predictive emoji illustrating a slice of pizza. Typing “Christm” could result in emoji related to the Christmas holiday season, including snowmen with Santa hats, and the like].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Liao and Kehoe, before the effective filing date of the invention, in order to provide context specific emoji corresponding to at least a portion of a recently input word or phrase on the plurality of physical keys [Kehoe 0003].

Claims 36 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Liao et al. US Patent Publication No. 2018/0357978 in further view of Berry et al. US Patent Publication No. 2013/0216207.

Regarding Claim 36, the combination of Dostie and Liao disclose an apparatus according to claim 35, but fails to disclose an apparatus wherein the selector comprises one or more cursor-movement keys.
In an analogous art, Berry discloses an apparatus wherein the selector comprises one or more cursor-movement keys [0068; the user input device is a remote control, the user may position highlight region 408 by selecting "UP" and "DOWN" cursor keys].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Liao and Berry, before the effective filing date of the invention, in order to provide a suitable device for interfacing with the interactive media content [Berry 0042].

Regarding Claim 40, the combination of Dostie, Liao and Berry discloses an apparatus further comprising a video player or video receiver arranged to display video [Berry Figure 1 Display Device 112 &[0040], wherein the control output selects a video stream to be played by the video player or received by the video receiver [Berry 0042 & 0084].

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Liao et al. US Patent Publication No. 2018/0357978 in further view of Lau US Patent Publication No. 2011/0072482.

Regarding Claim 38, the combination of Dostie and Liao disclose an apparatus according to claim 28, but fails to disclose an apparatus wherein the selector comprises a wireless transmitter arranged to transmit a selection signal to a wireless receiver coupled to the display.
In an analogous art, Lau discloses an apparatus wherein the selector comprises a wireless transmitter arranged to transmit a selection signal to a wireless receiver coupled to the display [Figure 1 & 0028-0029].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Liao and Lau, before the effective filing date of the invention, in order to allow a  user to access and control content [Lau 0008].
 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Liao et al. US Patent Publication No. 2018/0357978 in further view of MUTH US Patent Publication No. 2010/0203973.

Regarding Claim 41, the combination of Dostie and Liao disclose an apparatus according to claim 28, but fails to disclose an apparatus wherein the data is a gaming apparatus, the gaming apparatus including a communications link to a remote gaming apparatus or server and further including a transmitter, wherein the transmitter transmits a control output signal over the communications link.
In an analogous art, MUTH discloses an apparatus wherein the data is a gaming apparatus, the gaming apparatus including a communications link to a remote gaming apparatus or server and further including a transmitter, wherein the transmitter transmits a control output signal over the communications link [Figure 1 & [0018]].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie and MUTH, before the effective filing date of the invention, so that a controller, a console, and a display form an exemplary environment that may function to support a video game system [MUTH 0016].

Claims 42-46, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Zhang et al. US Patent No. 10,043,076.

Regarding Claims 42, Dostie discloses computer implemented method of selecting a string of N alphanumeric characters from a group of such strings, N being an integer of two or greater[0017, 0067 & 0073], the method comprising: displaying on the The personal computing device 10 includes a graphical display device 15]; and selecting a displayed alphanumeric character of each set [0071; a hardware input interface 17 receptive to user input from a pointing device... an input device that allows a user to select one choice amongst one or many choices], an alphanumeric character of the nth set being the alphanumeric character in the nth position of a string, wherein the nth set omits alphanumeric characters which are not present at the nth position of any of the strings in the group for at least some values of n [(0014; 0078-0083; 0086; 0203 & Figure 3-4; a mechanism is provided for predicting a set of possible characters that a user is likely to next select from in order to further build upon an existing partial text entry. As a partial text entry is formed, the data entry system uses a dictionary of completion candidates to predict the set of possible characters that a user is likely to next select from. Preferably, the set of possible characters comprises a set of unique characters that are most likely to follow those characters already entered as part of the partial text entry. The set of possible characters are displayed in a distinguishing manner on the user interface for user selection].
However, Dostie fails to disclose a method comprising: providing a wearable display of a headset of a user.
In an analogous art, Zhang discloses a method comprising: providing a wearable display of a headset of a user [Figure 9 & [Col. 24 lines 59-67 & Col. 26 lines 1-10; Headsets 1005, 1025 can be communicatively coupled to a source of content for presenting AR presentation 1015 to the wearer(s).]
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie and Zhang, before the effective filing date of the invention, to enable headset 925 to appropriately render VR presentation 915 to appear within space 956 to the wearer [Zhang Col. 24 lines 56-58].

Regarding Claim 43, the combination of Dostie and Zhang discloses a method wherein the group of strings of alphanumeric characters is stored in a memory [Dostie 0079 & 0154; The partial text entry is stored by the data entry system 26 and represents the beginning of a desired completion candidate.]

Regarding Claim 44, the combination of Dostie and Zhang discloses a method, wherein the strings of alphanumeric characters in the group comprise words appearing in a dictionary [Dostie 0009].

Regarding Claim 45, the combination of Dostie and Zhang discloses a method wherein more commonly occurring alphanumeric characters are displayed in a manner which makes them more easily selectable by the user than less commonly occurring alphanumeric characters [Dostie 0014; The set of possible characters are displayed in a distinguishing manner on the user interface for user selection].

Regarding Claim 46, the combination of Dostie and Zhang discloses a method, wherein more commonly occurring alphanumeric characters are displayed closer than less commonly occurring alphanumeric characters to a home position of a display [Dostie 0126].

Regarding Claim 48, the combination of Dostie and Zhang discloses a method wherein a pointing device is used for selecting a displayed alphanumeric character [Dostie 0071; a hardware input interface 17 receptive to user input from a pointing device... an input device that allows a user to select one choice amongst one or many choices].

Regarding Claim 50, the combination of Dostie and Zhang discloses a method, wherein a linear array of alphanumeric characters is displayed and selecting a displayed alphanumeric character traverses the linear array to an alphanumeric character to be selected [Dostie 0079 & 0087].

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Zhang et al. US Patent No. 10,043,076 in further view of Kehoe et al. US Patent Publication No. 2016/0306438.

Regarding Claim 47, the combination of Dostie and Zhang disclose a method according to claim 42, but fails to disclose a method wherein an image associated with a sequence of two or more alphanumeric characters is displayed in response to the selection of a sequence of alphanumeric characters commonly associated with that image.
In an analogous art, Kehoe discloses a method wherein an image associated with a sequence of two or more alphanumeric characters is displayed in response to the selection of a sequence of alphanumeric characters commonly associated with that image. [0034; Predictive emojis can be based on the output of the physical keyboard and draw on a word suggestion lexicon. The predictive emoji can be based on simple word pairs, word-category pairs, history for the user, and the like. For example, typing “piz”’ could result in a predictive emoji illustrating a slice of pizza. Typing “Christm” could result in emoji related to the Christmas holiday season, including snowmen with Santa hats, and the like].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Zhang and Kehoe, before the effective filing date of the invention, in order to provide context specific emoji corresponding to at least a portion of a recently input word or phrase on the plurality of physical keys [Kehoe 0003].

Claims 49 and 53 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Zhang et al. US Patent No. 10,043,076 in further view of Berry et al. US Patent Publication No. 2013/0216207.

Regarding Claim 49, the combination of Dostie and Zhang disclose a method according to claim 42, but fails to disclose a method wherein selecting a displayed alphanumeric character comprises one or more cursor-movement keys.
In an analogous art, Berry discloses a method wherein selecting a displayed alphanumeric character comprises one or more cursor-movement keys [0068; the user input device is a remote control, the user may position highlight region 408 by selecting "UP" and "DOWN" cursor keys].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Zhang and Berry, before the effective filing date of the invention, in order to provide a suitable device for interfacing with the interactive media content [Berry 0042].

Regarding Claim 53, the combination of Dostie, Zhang and Berry discloses a method wherein selecting a displayed alphanumeric character of each set includes generating a control output, wherein the control output selects a video stream to be played by a video player or received by a video receiver [Berry Figure 1 Display Device 112 &[0040], and [0042 & 0084].

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Zhang et al. US Patent No. 10,043,076 in further view of Lau US Patent Publication No. 2011/0072482.

Regarding Claim 51, the combination of Dostie and Zhang disclose a method according to claim 42, but fails to disclose a method wherein selecting a displayed alphanumeric character includes transmitting a selection signal to a local wireless receiver by a wireless transmitter.
In an analogous art, Lau discloses a method wherein selecting a displayed alphanumeric character includes transmitting a selection signal to a local wireless receiver by a wireless transmitter. [Figure 1 & 0028-0029].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Zhang and Lau, before the effective filing date of the invention, in order to allow a  user to access and control content [Lau 0008].

Regarding Claim 52, the combination of Dostie, Zhang and Lau discloses a method wherein selecting a displayed alphanumeric character includes using a remote control device arranged to select a video source for display [Lau 0028].
 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Dostie et al. US Patent Publication No. 2004/0021691 in view of Zhang et al. US Patent No. 10,043,076 in further view of MUTH US Patent Publication No. 2010/0203973.

Regarding Claim 54, the combination of Dostie and Zhang disclose a method according to claim 42, but fails to disclose a method further comprising transmitting a control output signal, wherein the control output signal is a gaming signal and is transmitted over a communications link.
In an analogous art, MUTH discloses a method further comprising transmitting a control output signal, wherein the control output signal is a gaming signal and is transmitted over a communications link [Figure 1 & [0018]].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dostie, Zhang and MUTH, before the effective filing date of the invention, so that a controller, a console, and a display form an exemplary environment that may function to support a video game system [MUTH 0016].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.R./               Examiner, Art Unit 2424                                                                                                                                                                                         

/GIMS S PHILIPPE/              Primary Examiner, Art Unit 2424